Citation Nr: 1621559	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and H.S.




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION
	
The Veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Houston, Texas Regional Office (RO).

The Veteran and H.S. testified before the Board at a February 2016 hearing at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. A May 1995 Board decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss.  The Veteran did not initiate an appeal of the Board decision.  

2. Evidence received since the May 1995 Board decision includes evidence that has not previously been included in the record, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.

3. The Veteran's bilateral hearing loss is etiologically related to in-service acoustic trauma.



CONCLUSIONS OF LAW

1. The May 1995 Board decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2. Evidence received since the May 1995 Board decision in connection with the Veteran's claim of entitlement to service connection for bilateral hearing loss is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to Reopen

The Veteran claims entitlement to service connection for bilateral hearing loss.  Prior to the denial that gave rise to this appeal; the Board previously denied entitlement to service connection for bilateral hearing loss in a May 1995 decision.  The decision was final upon the date stamped on its face and, though advised of his appellate rights, the Veteran did not complete an appeal of the decision.  38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May 1995 Board decision includes a February 2013 VA audiology examination report that indicates the Veteran's hearing loss is at least as likely as not caused by or a result of an event in military service.  The Board concludes that this opinion is new and material evidence with respect to the issues of entitlement to service connection for bilateral hearing loss.  The evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a nexus between the Veteran's hearing loss and service.  Consequently, the Veteran's claims for entitlement to service connection must be reopened.



II. Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran alleges that he currently suffers from bilateral hearing loss as a result of his time on active duty.  Specifically, he alleges that he was exposed to acoustic trauma while performing his duties as a mortarman.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the time of a February 2013 VA audiology examination, pure tone thresholds were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
55
55
65
60
65
Left
55
60
70
65
75
Speech recognition, using the Maryland CNC, was reported as 86 percent for the right ear and 80 percent for the left ear.

Given these findings it is apparent the Veteran has a current bilateral hearing loss disability.  

Initially, the Board notes that a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner at 1096; Bagby at 227.  The U.S. Court of Appeals for Veterans Claims (Court) has explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  In this case the Veteran checked a box on a Report of Medical History, completed just prior to active duty service, indicating that he had or had in the past experienced hearing loss.  In a section of the same document provided for a physician to comment it was reported that the Veteran had been told he was hard of hearing.  However, a Report of Medical Examination includes the results of an audiometer, completed on the same date, showing no abnormal hearing.  See generally Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss").  As such, a hearing loss disability will not be considered to have been noted at the time the Veteran was examined, accepted, and enrolled for service.

It, therefore, falls to the Board to rebut the presumption of soundness by clear and unmistakable evidence.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson at 263   (Nebeker, C.J., concurring in part and dissenting in part) (stating "only an inference that is iron clad and copper riveted can be 'unmistakable.'")  In this case such a high standard is not met.  In the December 2013 VA examination report, the VA audiologist indicated that the Veteran hearing loss existed prior to service.  However, the VA audiologist later states "[a]thought the veteran himself indicated that he had or had ear trouble and/or hearing loss, the service medical records disclose that his hearing was found to be within normal limits ... as per VA rating purposes."  Thus, it appears the VA audiologist's indication that hearing loss preexisted service is only based on the Veteran's self-reporting of such and stands contrary to the objective testing results of the time.  This leaves the Board to conclude that presumption of soundness has not been rebutted by clear and unmistakable evidence that the Veteran's hearing loss existed prior to active duty service.  Because the presumption of soundness has not been rebutted, the claim is one of service connection, without consideration of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As noted, the Veteran currently suffers from a hearing loss disability.  Turing to in-service incurrence of a disease or injury, the Veteran was an infantryman, specifically mortarman, who received the Purple Heart Medal for wounds received in combat.  The Board finds that the Veteran's claimed acoustic trauma is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  

Finally, with respect to the question of medical nexus, in the etiology section of the examination report, the February 2013 VA audiologist indicates that the Veteran's hearing loss is at least as likely as not caused by or a result of an event in military service.  In support of this conclusion the audiologist states "it is known that loud noise exposure can damage hair cells in cochlea.  Those hair cells will die earlier, which can have a long-term effect on the hearing and can result in hearing loss and/or tinnitus."  

In light of this, it is the Board's determination the evidence supports the claim and, therefore, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


